PER CURIAM.
Rebecca Rolfes appeals the district court’s1 dismissal of her civil complaint. Having conducted de novo review of the dismissal, and having accepted the facts in the complaint as true and construing them in Rolfes’s favor, see Springdale Educ. Ass’n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir.1998), we find the district court’s analysis to be thorough and well-reasoned, and we reject Rolfes’s arguments for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota.